DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it applies the form and legal phraseology often used in patent claims, such as “said.” Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 2, “the suture” lacks antecedent basis.  Also, with respect to base claim 2, it is not definite whether “the suture” or “the suture thread” is a structural part of the invention.  For example, a pathway is said to “guide the suture to pass in a lateral and proximal direction out of said laterally-facing opening,” or the “suture thread” is said to be “retained within said slot” (when the first and second edges are in the first position).           Also, with respect to claim 20, lines 3 and 4, “said first amount” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5-9, 12-16,18, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (7,879,055).  Stone et al. disclose, at least in figures 1A, 1B, 6A, and 6B and col. 3, line 7 to col. 4, line 5; col. 5, lines 4-42; and col.  9, line 48 to col. 10, line 37; a device for suture thread cutting, comprising: an external element (12) having a slot (combination of 16 and 22) at the distal end, wherein said slot has a first edge (distal edge of 16) and said slot includes a laterally-facing opening (at 22) sized and shaped for receiving a suture thread (310); an internal element (30) having a distally-facing opening  (36) sized and shaped for receiving the suture thread in an axial direction and a lateral opening (42) at least partially bordered by a second edge (along 42), wherein said internal element includes a passageway (44) sized and shaped for receiving the suture, said passageway extending through said device from said distally-facing opening to said lateral opening; wherein said passageway in said internal element and said slot in said external element together form a pathway which guide the suture to pass in a lateral and proximal direction out of said laterally-facing opening in said external element (when element 30 is rotated and translated with respect to element 12); wherein said internal element is positioned inside said external element, said internal element fitted inside said external element at least at a region of said first edge; wherein said external and internal elements are movable relative to each other whereby said first and second edges are moved from a first position (as depicted in fig. 6A), in which said first and second edges are spaced apart from each other a first distance, to a second position (as depicted in fig. 6B), in which said first and second edges are spaced apart from each other a second distance, said first distance being larger than said second distance, wherein in said first position the suture thread is retained within said slot and wherein in said second position the suture thread is cut between said first and second edges; wherein said internal element is slidable relative to said external element at least at the region of said first edge; wherein said slot includes an opening (at 36) at a distal end of said external element; wherein said first edge (along 42) extends along said external element in a direction having an axial component; wherein said external and internal elements are movable relative to each other in an axial direction; wherein said slot includes an axial portion having a U-shaped opening (at 36) in said external element; wherein said axial portion is aligned with said distally-facing opening in said internal element for insertion of the suture thread into said pathway; wherein in said second position said first and second edges are configured to apply shear forces to cut the suture thread when said first and second edges are in said second position; wherein in said movement from said first position to said second position, said second edge is moved towards said first edge; wherein said external and internal elements are movable relative to each other whereby said first and second edges are movable to a third position, in which said first and second edges are spaced apart from each other a4 third distance larger than said first distance (I.e., the third position may be deemed the position depicted in fig. 6A, and a first distance may be deemed to be at first position when the internal and external elements are moved to an intermediary state between the state depicted in fig. 6A and the state depicted in fig. 6B.), wherein in said third position the suture thread is insertable into said passageway; wherein at least a portion of said slot (22) extends diagonally across said external element; wherein the device further includes a lever (54) configured to selectively move said first and second edges to said first position and to said second position upon force exertion on said lever (according to col. 5, lines 27-42); wherein the device further comprises a bushing (58) connected (via 30) to said first edge; wherein movement of said bushing in a first direction retracts said first edge to assume a thread insertion state; and wherein said internal element and said external element each has a circular cross-sectional profile along at least a portion of its length.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (7,879,055).  Stone et al. disclose the invention substantially as claimed, wherein the second edge is rotated relative to the first edge (as depicted by element A’ in fig. 1B and 6B) when moved from said first position to said second position.  However, Stone et al. do not explicitly disclose that said second edge is rotated at least 90 degrees or 180 degrees relative to said first edge when moved from said first position to said second position.  Nevertheless, Stone et al. disclose, in col. 10, lines 23-25; that the amount of movement between the first and second edges may be “selected.”  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the second edge relative to the first edge to a degree as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (e.g., of degrees of rotation) involves only routine skill in the art.  In re Aller.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (7,879,055) in view of George et al. (9,247,935).  Stone et al. disclose the invention substantially as claimed, but do not explicitly disclose a locking button operative to retain said first and second edges in said first position for retaining the suture thread.  George et al. teach, at least in col. 4, lines 4-36; a device for suture thread cutting, wherein the device may include a locking button (a “button”) form controlling the movement of internal and external elements.  It would have been obvious to one having ordinary skill in the art, in view of George et al., to modify the device of Stone et al., so that it includes a locking button operative to retain said first and second edges in said first position for retaining the suture thread.  Such a modification would prevent inadvertent movement of the internal and external elements and cutting of the suture thread.

Allowable Subject Matter
Claims 4, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a device for suture thread cutting, comprising, inter alia: an external element having a slot at the distal end, wherein the slot has a first edge and the slot includes a laterally-facing opening sized and shaped for receiving a suture thread; an internal element having a distally-facing opening sized and shaped for receiving the suture thread in an axial direction and a lateral opening at least partially bordered by a second edge, wherein the internal element includes a passageway sized and shaped for receiving the suture thread, the passageway extending through the device from the distally-facing opening to the lateral opening; wherein the passageway in the internal element and the slot in the external element together form a pathway which is configured to guide the suture thread in passing in a lateral and proximal direction out of the laterally-facing opening in the external element; wherein the internal element is positioned inside the external element; wherein the external and internal elements are movable relative to each other whereby said first and second edges are moved from a first position, in which the first and second edges are spaced apart from each other a first distance, to a second position, in which the first and second edges are spaced apart from each other a second distance, the first distance being larger than said second distance, and wherein in the first position the suture thread is retainable within the slot and wherein in the second position a suture thread within the slot may be cut between the first and second edges; wherein in the first position the slot in the external element partly overlaps with the lateral opening in the internal element thus creating an aperture between the internal element and the external element, the aperture being smaller than the lateral opening and the aperture being substantially identical in diameter to a diameter of the suture thread or wherein said laterally-facing opening in said external element and the lateral opening in the internal element overlap by a first amount when the first and second edges are in the first position.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771